DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-25 are are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 11,165,963. Although the conflicting claims are not identical, claims 1-42 of Pat. No. 11,165,963 contains every element of claims 2-25 of the instant application except for some obvious variations. However, the obvious variations were well-known, for example, in view of prior art cited in the rejection below. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of Chao and Banyopadhyay in the invention of Pat. 11,165,963 in order to allow smart phone users quick access to applications  and to allow the users to “capture the moment” by allowing easy access to a camera application when the mobile device is in a locked mode, while also preventing unauthorized access to other smart phone functionality.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 9, 10, 17, 18 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chao et al. (“Chao”, Pub. No. US 2012/0069231) and Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896).
Per claim 2, Chao teaches an electronic device, comprising: a touch-sensitive display; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: while the electronic device is in a locked state: displaying a lock screen user interface on the touch-sensitive display, the lock screen user interface including an icon corresponding to a camera application, and detecting a gesture on the touch-sensitive display; in accordance with a determination that the gesture is an unlock gesture that includes movement across the lock screen user interface: ceasing display of the lock screen user interface; and displaying a user interface with a menu of applications (fig. 3A and 3B; [0030]; [0031]). 
Chao does not specifically teach in accordance with a determination that the gesture is a tap gesture on the icon corresponding to the camera application: ceasing display of the lock screen user interface; displaying a user interface for the camera application, wherein the camera application is in a restricted session; and maintaining the electronic device in the locked state for at least one application other than the camera application.
However, Bandyopadhyay teaches a determination that the gesture is a tap gesture on the icon corresponding to the camera application: ceasing display of the lock screen user interface and displaying a user interface for the camera application, wherein the camera application is in a restricted session and maintaining the electronic device in the locked state for at least one application other than the camera application (fig. 2A and 3A; camera icon 234; [0071]; [0093]; [0097]) which show touching a camera icon during locked mode to for limited access to functionality of camera application).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of Banyopadhyay in the invention of Chao in order to allow smart phone users to “capture the moment” by allowing easy access to a camera application when the mobile device is in a locked mode, while also preventing unauthorized access to other smart phone functionality.
Per claim 9, the modified Chao teaches the electronic device of claim 2, wherein the user interface for the camera application includes an option that, when activated, switches the camera application between a still image capture mode and a video capture mode while maintaining the camera application in the restricted session (Bandyopadhyay, [0097]).
Claims 10 and 17 are rejected under the same rationale as claims 2 and 9 respectively.
Claims 18 and 25 are rejected under the same rationale as claims 2 and 9 respectively.


Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chao et al. (“Chao”, Pub. No. US 2012/0069231),  Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896), and Yoo (Pat. No. US 8,581,877).

Per claims 7 and 8, the modified Chao teaches the electronic device of claim 2, but does not specifically teach wherein the icon corresponding to the camera application is user configurable and wherein the icon corresponding to the camera application has a first appearance while the electronic device is in a locked state and a second, different appearance while the electronic device is an unlocked state.  
However, Yoo teaches 
wherein the icon corresponding to the camera application is user configurable (col. 9, lines 11-21);  
wherein the icon corresponding to the camera application has a first appearance while the electronic device is in a locked state and a second, different appearance while the electronic device is an unlocked state (col. 9, lines 40-43; which show changing the color of application execution icon based on a mode of operation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention  to include the teaching of Yoo in the invention of the modified Chao in order to allow the user to customized application icons displayed during locked mode for quick access to the applications and to provide the user with visual cue during different mode of operation a choice of implementation. 
Claims 15 and 16 are rejected under the same rationale as claims 7 and 8 respectively.
Claims 23 and 24 are rejected under the same rationale as claims 7 and 8 respectively.

Allowable Subject Matter
Claims 3-6, 11-14, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiries



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175